[Cite as State v. Wilson, 2013-Ohio-1787.]


                   Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97940




                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                  DEONTE M. WILSON
                                                    DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-554666
                                   Application for Reopening
                                      Motion No. 462197


        RELEASE DATE: April 26, 2013
FOR APPELLANT

Deonte M. Wilson, pro se
Inmate No. 622-053
Trumbull Correctional Institution
P.O. Box 901
5701 Burnett Road
Leavittsburg, OH 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Denise J. Salerno
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Deonte M. Wilson has filed an application for reopening pursuant to App.R.

26(B). Wilson is attempting to reopen the appellate judgment, rendered in State v.

Wilson, 8th Dist. No. 97940, 2012-Ohio-4819, which affirmed his conviction for the

offenses of aggravated robbery and having weapons while under disability.        We decline

to reopen Wilson’s appeal.

       {¶2} App.R. 26(B)(2)(b) requires that Wilson establish “a showing of good

cause” for untimely filing if the application is filed more than 90 days after journalization

of the appellate judgment, which is subject to reopening. The Supreme Court of Ohio,

with regard to the 90-day deadline provided by App.R. 26(B)(2)(b), has recently

established that:

       We now reject [the applicant’s] claims that those excuses gave good cause
       to miss the 90-day deadline in App.R. 26(B).* * * Consistent enforcement
       of the rule’s deadline by the appellate courts in Ohio protects on the one
       hand the state’s legitimate interest in the finality of its judgments and
       ensures on the other hand that any claims of ineffective assistance of
       appellate counsel are promptly examined and resolved.

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
       Ohio has done by creating a 90- day deadline for the filing of applications
       to reopen. * * * The 90-day requirement in the rule is applicable to all
       appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
       722, and [the applicant] offers no sound reason why he — unlike so many
       other Ohio criminal defendants — could not comply with that fundamental
       aspect of the rule.
State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7. See also

State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73

Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,

1995-Ohio-248, 647 N.E.2d 784.

      {¶3} Herein, Wilson is attempting to reopen the appellate judgment that was

journalized on October 18, 2012. The application for reopening was not filed until

February 5, 2013, more than 90 days after journalization of the appellate judgment in

State v. Wilson, supra. Wilson has failed to establish “a showing of good cause” for the

untimely filing of his application for reopening. State v. Klein, 8th Dist. No. 58389,

Ohio App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed (Mar. 15, 1994), Motion

No. 49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th

Dist. No. 67834, 1995 Ohio App. LEXIS 2962 (July 24, 1995),        reopening disallowed

(Apr. 22, 1996), Motion No. 70493; State v. Travis, 8th Dist. No. 56825, 1990 Ohio App.

LEXIS 1356 (Apr. 5, 1990), reopening disallowed (Nov. 2, 1994), Motion No. 51073,

aff’d, 72 Ohio St.3d 317, 1995-Ohio-152, 649 N.E.2d 1226.     See also State v. Gaston,

8th Dist. No. 79626, 2007-Ohio-155; State v. Torres, 8th Dist. No. 86530, 2007-Ohio-9.

      {¶4} Accordingly, the application for reopening is denied.



TIM McCORMACK, JUDGE

PATRICIA ANN BLACKMON, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR